                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

TYRONE L. PERRY                                                                   PLAINTIFF

       v.                            CIVIL NO. 2:18-cv-2031-MEF

NANCY A. BERRYHILL, Acting
Commissioner, Social Security Administration                                      DEFENDANT

                                     FINAL JUDGMENT

       This cause is before the Court on the Plaintiff’s complaint for judicial review of an

unfavorable final decision of the Commissioner of the Social Security Administration regarding

his application for disability benefits. The parties have consented to entry of final judgment by

the United States Magistrate Judge under the provisions of 28 U.S.C. § 636(c), with any appeal to

the Court of Appeals for the Eighth Circuit. The Court, having reviewed the record, the

administrative transcript, the briefs of the parties, the applicable law, and oral argument having

been waived, finds as follows, to-wit:

       For the reasons announced by the Court on the record on April 22, 2019, the Court finds

that the decision of the Commissioner of Social Security is supported by substantial evidence, and

the same is hereby affirmed.

               IT IS SO ORDERED this the 24th day of April, 2019.

                                                    /s/ Mark E. Ford
                                                    HON. MARK E. FORD
                                                    UNITED STATES MAGISTRATE JUDGE
        
